Case 9:18-cv-80176-BB Document 646 Entered on FLSD Docket 03/16/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC,

          Plaintiffs,

   v.

   CRAIG WRIGHT,

          Defendant.


              PLAINTIFFS’ NOTICE OF FILING OF PROPOSED VOIR DIRE

         Plaintiffs Ira Kleiman as Personal Representative of the Estate of David Kleiman and

  W&K Info Defense Research, LLC hereby give notice of the filing of their Proposed Voir Dire

  pursuant to the Court’s Order, ECF No. [626].




  Dated: March 16, 2021                           Respectfully submitted,

                                                  By: /s/ Andrew S. Brenner
                                                     Andrew S. Brenner, Esq.
                                                     BOIES SCHILLER FLEXNER LLP
                                                     100 SE 2nd Street, Suite 2800
                                                     Miami, Florida 33131
                                                     abrenner@bsfllp.com

                                                      Velvel (Devin) Freedman, Esq.
                                                      ROCHE FREEDMAN LLP
                                                      200 S. Biscayne Blvd., Suite 5500
                                                      Miami, Florida 33131
                                                      vel@rcfllp.com

                                                      Kyle W. Roche, Esq.
                                                      Joseph M. Delich
                                                      ROCHE FREEDMAN LLP



                                                  1
Case 9:18-cv-80176-BB Document 646 Entered on FLSD Docket 03/16/2021 Page 2 of 2




                                                     99 Park Avenue, 19th Floor
                                                     New York, New York 10016
                                                     kyle@rcfllp.com
                                                     jdelich@rcfllp.com

                                                 Counsel to Plaintiffs Ira Kleiman as
                                                 Personal Representative of the Estate of
                                                 David Kleiman and W&K Info Defense
                                                 Research, LLC.




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 16, 2021 a true and correct copy of the foregoing was

  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                     /s/ Andrew S. Brenner
                                                     ANDREW S. BRENNER




                                                2
